Title: To John Adams from John Paul Jones, 10 December 1781
From: Jones, John Paul
To: Adams, John



Portsmouth, N. Hampshire Decr. 10th. 1781
Dear Sir

After the command of the Alliance was usurped at L’orient, I received on board the Ariel, the two packages from Mr. Moylan, containing the articles you directed him to send to your Family. On my arrival at Philadelphia, I delivered them to Mr. Lovell, agreeable to your request. I had, last Summer, the honor to be unanimously elected by Congress to the command of the America, and am now superintending the Building. I was sorry my duty obliged me to pass through Boston without paying Mrs. Adams a visit at your country Seat. If I can this Winter I will do myself that honor. I had the honor to see Mrs. Dana here lately: She was on a visit to her friend Miss Stevens, who is on the point of Marriage with our Parson. Please to mention this with my respects to Mr. Dana.
I congratulate you on the glorious capture of Lord Cornwallis and his whole Army. That conquest sets the friendship of France in the noblest light, does the greatest honor to humanity, frees a distressed Country, and adds lusture to the combined Arms, while Victory binds the brows of our happy chiefs with her Unspotted Laurels!
Among the great events that have sprung from our glorious Revolution, The World has seen with astonishment, the Belgia roused from their lethargy of a Century, and forced to draw the long-reluctant-Sword, or renounce for ever all pretention to National Character. May it fall with double Death on the heads of their insolent Enemies, and never again be sheathed till, in mercy to Mankind, they are effectually humbled! If I am honored with any Letters from you, please to address under cover to the Minister of Finance Philadelphia. I am, Dear Sir, with great respect Your Excellencie’s most Obedient and most humble Servant,

PAUL JONES


 NB. I presume you are already acquainted with the bearer Major Sherburne, who lost his Leg on the Rhode Island expedition?

